Citation Nr: 0716985	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  06-29 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 until 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas. 

The issue of entitlement to service connection for prostate 
cancer is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  Bilateral hearing loss, which was first diagnosed many 
years following service, is not causally or etiologically 
related to active service.

2.  Tinnitus, which was first diagnosed many years following 
service, is not causally or etiologically related to active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002). 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in the Mays of 2005 and 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case, 
including providing the veteran with a VA audiological 
examination with a view towards ascertaining whether 
diagnosed hearing loss and tinnitus are related to any 
incident of active service.  The veteran and his 
representative have not made the RO or the Board aware of any 
supporting information not in the record of evidence that 
needs to be obtained in order to fairly decide this appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the duty to notify and the duty to assist have 
been satisfied and the Board will proceed to the merits of 
the veteran's appeal.

Merits of the Claims

The veteran claims he has bilateral hearing loss and tinnitus 
due to his exposure to the noises and vibrations associated 
with being an airplane and engine mechanic.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § § 1110; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as sensorineural hearing loss or a malignant tumor, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or 
event occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is against the claims and that the appeal will be 
denied.  Specifically, although the veteran is shown to have 
bilateral hearing loss and tinnitus, there is no competent 
evidence linking either disorder to any incident of his 
service.  

Bilateral Hearing Loss

There is no question that the veteran currently has hearing 
loss, as verified in a January 2003 VA examination.  However, 
there is no evidence that his hearing loss developed during 
his time in service or that a continuity of symptomatology 
exists for hearing loss since the veteran's service.  
Further, there is no competent medical evidence linking 
tinnitus or hearing loss to any incident of service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

The veteran's service medical records indicate that the 
veteran had normal hearing both at enlistment and at 
discharge.  No further medical evidence of the veteran's 
hearing loss arises until his January 2003 VA examination.  
Furthermore, the veteran has acknowledged, in his testimony 
at his hearing before the Board, that he did not really start 
to notice problems with his ears until after his retirement 
in 1987.  

Additionally, there is no medical evidence of a relationship 
between the veteran's hearing loss and his service 
activities.  The veteran was afforded a VA medical 
examination in September 2005.  The examiner opined that the 
veteran's hearing loss could not be linked to military 
service without speculation, as the veteran had post-service 
employment in a foundry, and in aircraft production.   Such 
speculation or evidence of a remote possibility, however, may 
not be used to make a determination of service connection.  
38 C.F.R. § 3.102.  Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). The 
doctor's statements are inconclusive as to the origin of the 
hearing loss, and cannot be employed as suggestive of a 
linkage between the current disorder and the claimed 
connections to service. Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 140, 145-6 (1993).  

Tinnitus

Similarly, there is no competent medical evidence of a 
linkage between the veteran's military service and tinnitus.  
Although the veteran has tinnitus, as indicated in his VA 
September 2005 audiological evaluation, there is no medical 
evidence of a nexus or a relationship between his tinnitus 
and his time in service.  The veteran's service medical 
records make no reference to any problems with tinnitus, and 
no record of the veteran's tinnitus are in evidence for 
decades after the veteran's discharge.  Furthermore, a 
September 2005 VA physician's review of medical records 
specifically found that the veteran's tinnitus was not caused 
by his time in service.  This evidence directly refutes the 
veteran's claim, while the veteran has not provided any 
medical evidence in support of his tinnitus claim.  
Therefore, service connection for the veteran's tinnitus is 
not established.

The only other evidence of record to connect the veteran's 
hearing loss or tinnitus to his time in service is the 
veteran's own belief.  Although the veteran can provide 
testimony as to his own experiences and observations, the 
factual questions of whether the veteran's claimed disorders 
can be attributed to his inservice experiences and injuries 
are medical questions, requiring medical experts.  The Board 
does not dispute the veteran's belief that his disorders are 
connected to his time in service; however, the veteran's 
opinion cannot be used as competent medical evidence to 
support his claim.  Espiritu, 2 Vet.App. at 495.  38 C.F.R. 
§ 3.159.  The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence.  

The evidentiary gaps between the veteran's service discharge 
and the after service treatments, for his hearing loss and 
tinnitus, when considered in conjunction with the veteran's 
lack of any related inservice incidents tends to disprove his 
claim that his disorders are due to any inservice diseases or 
injuries and should thus be considered service connected.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that evidence can be used to prove or disprove 
a disputed issue).

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).  38 U.S.C. § 5107(b).  38 C.F.R. § 
3.102.  The evidence of record is against the veteran's 
claims.  The disability claims should be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

A preliminary review of the merits of the veteran's claim for 
service connection for prostate cancer discloses a need for 
further evidentiary development prior to final appellate 
review.  The veteran has been diagnosed with prostate cancer; 
however, the question remains as to whether a medical nexus 
or relationship exists between the veteran's prostate cancer 
and his time in service.

During the veteran's hearing testimony, the veteran claimed a 
"Dr. B." told him of a connection between his prostate 
problems and his service.  However, no evidence of "Dr. 
B's" opinion has been obtained and associated with the 
claims file.  This evidence is clearly relevant in regards to 
the veteran's claim.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC will afford the veteran 
an appropriate period of time in which 
to obtain the opinion of "Dr.B.," 
identified by the veteran at the March 
2007 hearing as having opined that the 
in-service episode of prostatitis was 
the onset of prostate cancer.  The 
veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  

2.  After the passage of an appropriate 
period of time or upon receipt of the 
opinion, the RO/AMC should take such 
additional development action as the 
RO/AMC deems proper with respect to the 
claim, including the conduct of any 
other appropriate VA examinations, and 
follow any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.  Following such 
development, the RO/AMC should review 
and readjudicate the claim.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report 
as inadequate for evaluation 
purposes.).  If any such action does 
not resolve the claims, the RO/AMC 
shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The RO/AMC and the appellant are advised that the Board is 
obligated by law to ensure that the RO/AMC complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO/AMC is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO/AMC, is necessary for a comprehensive and 
correct adjudication of his claims.  

The veteran has the right to submit additional evidence and 
arguments on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 





Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


